Per Curiam.

Defendant is liable to plaintiff for the damages sustained by reason of its failure to comply with the garnishee execution served upon it. The prior levy in favor of the (defendant on the earnings of the same judgment debtor was terminated by the Sheriff’s return. Defendant’s conduct was tantamount to a de facto withdrawal of the levy and a surrender ■and abandonment of any and all rights thereunder (see Marks v. Elwood, 107 N. Y. S. 2d 628).
The order should be reversed, with $10 costs to plaintiff, and motion for summary judgment granted to plaintiff, as prayed for in the complaint.